         Case 1:20-cv-01111-UNA Document 1 Filed 08/19/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

BRIAN TRASK                                            NOTICE OF REMOVAL

                                    Plaintiff,         Civ. Case No. 19-cv-01192

              -v-

TOWN OF ALMA,

                            Defendant.
_______________________________________

       PLEASE TAKE NOTICE that Plaintiff Brian Trask, through his attorney Michael F.

Geraci, Esq. of Geraci Law Offices, 1 East Main Street, Suite 500, Rochester, New York,

hereby removes to this Court, the state court action described below:

       1.     On or about August 3, 2020, Brian Trask was served with a Notice of

Motion returnable August 19, 2020, in the matter of Town of Alma v. International

Association of Machinists and Aerospace Workers Local 1580 pending in New York State

Supreme Court, Monroe County (Attachment 1). Trask is not a party in that action.

       2.     On or about August 14, 2020, Trask was served with an Order to Show

Cause returnable on August 24, 2020, in the same matter seeking the same relief as the

Notice of Motion.

       3.     Trask is the plaintiff in an action pursuant to the Fair Labor Standards Act

(FLSA) pending this Court, Brian Trask v. Town of Alma, 19–cv–01192 seeking to recover

unpaid wages from the Town.

       4.     The FLSA action is scheduled for mediation commencing on August 20,

2020 pursuant to the Court’s ADR Plan.

       5.     According to the papers served, the Notice of Motion and Order to Show
           Case 1:20-cv-01111-UNA Document 1 Filed 08/19/20 Page 2 of 3




Cause were also served on two other individuals who were not parties to the state action,

Town of Alma Highway Superintendent Dan Ford and Allegheny County Sheriff Ricky

Whitney.

       6.        The relief sought in the state action is a finding of contempt on the part of

Trask, Ford and Whitney in connection with Trask’s employment by the Town which is

the subject of the FLSA lawsuit.

       7.        Specifically, the Town is seeking to avoid FLSA liability by establishing

rights of offset, indemnification and contribution running to the Town for all “wage

damages” owed to Trask as a result of Trask’s employment on and after July 1, 2020.

       8.        Removal is appropriate on the grounds that the relief sought by the Town

is prohibited by federal law. The FLSA does not permit employers to avoid liability through

contribution or indemnification agreements and preempts any State law that does so. Yet,

even if the FLSA does not authorize contribution or indemnification, appellant declares

these claims may nonetheless be prosecuted under New York law. This view of the law

is flawed because the FLSA's remedial scheme is sufficiently comprehensive as to

preempt state law in this respect. In addition, federal courts recognize a right to

contribution under state law only “in cases in which state law supplie[s] the appropriate

rule of decision.” Northwest, 451 U.S. at 97 n. 38, 101 S.Ct. 1571. Here, federal law, not

state law, supplies the appropriate rule of decision because the instant claim has been

brought solely pursuant to the FLSA. Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 144

(2d Cir. 1999)

       9.        Pursuant to 28 U.S.C. §1446(b)(3), this Notice of Removal is filed within 30

days of the service of the Notice of Motion setting forth the basis for the Removal.
         Case 1:20-cv-01111-UNA Document 1 Filed 08/19/20 Page 3 of 3




       10.    Along with this Notice is submitted an index identifying each document filed

and/or served in the state court action, along with copies of each document.

       11.    Notice to all parties of this Notice of Removal is being served

contemporaneously with the filing with the Court and will be filed with the New York State

Supreme Court Monroe County electronically.

DATED: August 18, 2020
       Rochester, New York
                                               GERACI LAW OFFICES

                                              /s/ Michael F. Geraci
                                              ___________________________
                                              Michael F. Geraci, Esq.
                                              Attorneys for Plaintiff
                                              1 E. Main Street, Suite 500
                                              Rochester, New York 14614
                                              Tel.: (585) 888-6453
                                              Fax: (585) 222-6453
                                              mgeraci@geracilawoffices.com
